Name: Council Decision 2014/145/CFSP of 17Ã March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: international affairs;  international law;  criminal law;  Europe;  international security
 Date Published: 2014-03-17

 17.3.2014 EN Official Journal of the European Union L 78/16 COUNCIL DECISION 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 6 March 2014, the Heads of State or Government of the Union's Member States strongly condemned the unprovoked violation of Ukrainian sovereignty and territorial integrity by the Russian Federation and called on the Russian Federation to immediately withdraw its armed forces to the areas of their permanent stationing, in accordance with the relevant agreements. They called on the Russian Federation to enable immediate access for international monitors. The Heads of State or Government considered that the decision by the Supreme Council of the Autonomous Republic of Crimea to hold a referendum on the future status of the territory is contrary to the Ukrainian Constitution and therefore illegal. (2) The Heads of State or Government decided to take actions, including those envisaged by the Council on 3 March 2014, notably to suspend bilateral talks with the Russian Federation on visa matters as well as talks with the Russian Federation on a new comprehensive Agreement which would replace the existing Partnership and Cooperation Agreement. (3) The Heads of State or Government underlined that the solution to the crisis should be found through negotiations between the Governments of Ukraine and of the Russian Federation, including through potential multilateral mechanisms, and that in the absence of results within a limited timeframe the Union will decide on additional measures, such as travel bans, asset freezes and the cancellation of the EU-Russia summit. (4) In the current circumstances, travel restrictions and an asset freeze should be imposed against persons responsible for actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, including actions on the future status of any part of the territory which are contrary to the Ukrainian Constitution, and persons, entities or bodies associated with them. (5) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the natural persons responsible for actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, and of natural persons associated with them, as listed in the Annex. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of the United Nations; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as also applying in cases where a Member State is host country to the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 3 or 4. 6. Member States may grant exemptions from the measures imposed under paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, and those promoted or hosted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes the policy objectives of the restrictive measures, including support for the territorial integrity, sovereignty and independence of Ukraine. 7. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council members raise an objection, the Council, acting by qualified majority, may decide to grant the proposed exemption. 8. Where, pursuant to paragraphs 3, 4, 6 and 7, a Member State authorises the entry into, or transit through its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given to the person concerned therewith. Article 2 1. All funds and economic resources belonging to, owned, held or controlled by natural persons responsible for actions which undermine or threaten the territorial integrity, sovereignty and independence of Ukraine, and natural or legal persons, entities or bodies associated with them, as listed in the Annex, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons, entities or bodies listed in the Annex. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of the persons listed in the Annex and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the competent authority has notified the competent authorities of the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks prior to the authorisation. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 4. By way of derogation from paragraph 1, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are the subject of an arbitral decision rendered prior to the date on which the person, entity or body referred to in paragraph 1 was listed in the Annex, or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in the Annex; and (d) recognition of the decision is not contrary to public policy in the Member State concerned. The Member State concerned shall inform the other Member States and the Commission of any authorisations granted under this paragraph. 5. Paragraph 1 shall not prevent a listed natural or legal person, entity or body from making a payment due under a contract entered into prior to the date on which such natural or legal person, entity or body was listed in the Annex, provided that the Member State concerned has determined that the payment is not, directly or indirectly, received by a natural or legal person, entity or body referred to in paragraph 1. 6. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to the measures provided for in paragraphs 1 and 2; or (c) payments due under judicial, administrative or arbitral decisions rendered in the Union or enforceable in the Member State concerned, provided that any such interest, other earnings and payments remain subject to the measures provided for in paragraph 1. Article 3 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall decide to establish and amend the list in the Annex. 2. The Council shall communicate the decision referred to in paragraph 1, including the grounds for the listing, to the natural or legal person, entity or body concerned, either directly, if the address is known, or through the publication of a notice, providing such person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review the decision referred to in paragraph 1 and inform the person, entity or body concerned accordingly. Article 4 1. The Annex shall include the grounds for listing the natural or legal persons, entities or bodies referred to in Article 1(1) and 2(1). 2. The Annex shall also contain, where available, the information necessary to identify the natural or legal persons, entities or bodies concerned. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to legal persons, entities or bodies, such information may include names, place and date of registration, registration number and place of business. Article 5 In order to maximise the impact of the measures referred to in Article 1(1) and 2(1), the Union shall encourage third States to adopt restrictive measures similar to those provided for in this Decision. Article 6 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. This Decision shall apply until 17 September 2014. This Decision shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Done at Brussels, 17 March 2014. For the Council The President C. ASHTON ANNEX List of persons, entities and bodies referred to in Articles 1 and 2 Name Identifying information Reasons Date of listing 1. Sergey Valeryevich Aksyonov d.o.b. 26.11.1972 Aksyonov was elected Prime Minister of Crimea  in the Crimean Verkhovna Rada on 27 February 2014 in the presence of pro-Russian gunmen. His election  was decreed unconstitutional by Oleksandr Turchynov on 1 March. He actively lobbied for the referendum  of 16 March 2014. 17.3.2014 2. Vladimir Andreevich Konstantinov d.o.b. 19.03.1967 As speaker of the Supreme Council of the Autonomous Republic of Crimea, Konstantinov played a relevant role in the decisions taken by the Verkhovna Rada concerning the referendum  against territorial integrity of Ukraine and called on voters to cast votes in favour of Crimean Independence. 17.3.2014 3. Rustam Ilmirovich Temirgaliev d.o.b. 15.08.1976 As Deputy Chairman of the Council of Ministers of Crimea, Temirgaliev played a relevant role in the decisions taken by the Verkhovna Rada concerning the referendum  against territorial integrity of Ukraine. He lobbied actively for integration of Crimea into the Russian Federation. 17.3.2014 4. Deniz Valentinovich Berezovskiy d.o.b. 15.07.1974 Berezovskiy was appointed commander of the Ukrainian Navy on 1 March 2014 and swore an oath to the Crimean armed force, thereby breaking his oath. The Prosecutor-Generals Office of Ukraine launched an investigation against him for high treason. 17.3.2014 5. Aleksei Mikhailovich Chaliy d.o.b. 13.06.1961 Chaliy became Mayor of Sevastopol  by popular acclamation on 23 February 2014 and accepted this vote . He actively campaigned for Sevastopol to become a separate entity of the Russian Federation following a referendum on 16 March 2014. 17.3.2014 6. Pyotr Anatoliyovych Zima Zima was appointed as the new head of the Crimean Security Service (SBU) on 3 March 2014 by Prime Minister  Aksyonov and accepted this appointment. He has given relevant information including a database to the Russian Intelligence Service (SBU). This included information on Euro-Maidan activists and human rights defenders of Crimea. He played a relevant role in preventing Ukraines authorities from controlling the territory of Crimea. On 11 March 2014 the formation of an independent Security Service of Crimea has been proclaimed by former SBU officers of Crimea. 17.3.2014 7. Yuriy Zherebtsov Counsellor of the Speaker of the Verkhovna Rada of Crimea, one of the leading organizers of the 16 March 2014 referendum  against Ukraines territorial integrity. 17.3.2014 8. Sergey Pavlovych Tsekov d.o.b. 28.03.1953 Vice Speaker of the Verkhovna Rada; Tsekov initiated together with Sergey Aksyonov the unlawful dismissal of the government of the Autonomous Republic of Crimea (ARC). He drew into this endeavour Vladimir Konstantinov, threatening him with his dismissal. He publicly recognized that the MPs from Crimea were the initiators of inviting Russian soldiers to take over Verkhovna Rada of Crimea. He was one of the first Crimean Leaders to ask in public for annexation of Crimea to Russia. 17.3.2014 9. Ozerov, Viktor Alekseevich d.o.b. 5.1.1958 in Abakan, Khakassia Chairman of the Security and Defense Committee of the Federation Council of the Russian Federation. On 1 March 2014 Ozerov, on behalf of the Security and Defense Committee of the Federation Council, publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 10. Dzhabarov, Vladimir Michailovich d.o.b. 29.9.1952 First Deputy-Chairman of the International Affairs Committee of the Federation Council of the Russian Federation. On 1 March 2014 Dzhabarov, on behalf of the International Affairs Committee of the Federation Council, publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 11. Klishas, Andrei Aleksandrovich d.o.b. 9.11.1972 in Sverdlovsk Chairman of the Committee on Constitutional Law of the Federation Council of the Russian Federation. On 1 March 2014 Klishas publicly supported in the Federation Council the deployment of Russian forces in Ukraine. In public statements Klishas sought to justify a Russian military intervention in Ukraine by claiming that the Ukrainian President supports the appeal of the Crimean authorities to the President of the Russian Federation on landing an all-encompassing assistance in defense of the citizens of Crimea . 17.3.2014 12. Ryzhkov, Nikolai Ivanovich d.o.b. 28.9.1929 in Duleevka, Donetsk region, Ukrainian SSR Member of the Committee for federal issues, regional politics and the North of the Federation Council of the Russian Federation. On 1 March 2014 Ryzhkov publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 13. Bushmin, Evgeni Viktorovich d.o.b. 4.10.1958 in Lopatino, Sergachiisky region, RSFSR Deputy Speaker of the Federation Council of the Russian Federation. On 1 March 2014 Bushmin publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 14. Totoonov, Aleksandr Borisovich d.o.b. 3.3.1957 in Ordzhonikidze, North Ossetia Member of the Committee on culture, science, and information of the Federation Council of the Russian Federation. On 1 March 2014 Totoonov publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 15. Panteleev, Oleg Evgenevich d.o.b. 21.7.1952 in Zhitnikovskoe, Kurgan region First Deputy Chairman of the Committee on Parliamentary Issues. On 1 March 2014 Panteleev publicly supported in the Federation Council the deployment of Russian forces in Ukraine. 17.3.2014 16. Mironov, Sergei Mikhailovich d.o.b. 14.2.1953 in Pushkin, Leningrad region Member of the Council of the State Duma; Leader of Fair Russia faction in the Duma of the Russian Federation. Initiator of the bill allowing Russian Federation to admit in its composition, under the pretext of protection of Russian citizens, territories of a foreign country without a consent of that country or of an international treaty. 17.3.2014 17. Zheleznyak, Sergei Vladimirovich d.o.b. 30.7.1970 in St Petersburg (former Leningrad) Deputy Speaker of the State Duma of the Russian Federation. Actively supporting use of Russian Armed Forces in Ukraine and annexation of Crimea. He led personally the demonstration in support of the use of Russian Armed Forces in Ukraine. 17.3.2014 18. Slutski, Leonid Eduardovich d.o.b. 4.01.1968 in Ã Ã ¾scow Chairman of the Commonwealth of Independent States (CIS) Committee of the State Duma of the Russian Federation (member of the LDPR). Actively supporting use of Russian Armed Forces in Ukraine and annexation of Crimea. 17.3.2014 19. Vitko, Aleksandr Viktorovich d.o.b. 13.9.1961 in Vitebsk (Belarusian SSR) Commander of the Black Sea Fleet, Vice-Admiral. Responsible for commanding Russian forces that have occupied Ukrainian sovereign territory. 17.3.2014 20. Sidorov, Anatoliy Alekseevich Commander, Russia's Western Military District, units of which are deployed in Crimea. Commander of Russia's Western Military District, units of which are deployed in Crimea. He is responsible for part of the Russian military presence in Crimea which is undermining the sovereignty of the Ukraine and assisted the Crimean authorities in preventing public demonstrations against moves towards a referendum and incorporation into Russia. 17.3.2014 21. Galkin, Aleksandr Russia's Southern Military District, forces of which are in Crimea; the Black Sea Fleet comes under Galkin's command; much of the force movement into Crimea has come through the Southern Military District. Commander of Russia's Southern Military District ("SMD"). SMD forces are deployed in Crimea. He is responsible for part of the Russian military presence in Crimea which is undermining the sovereignty of the Ukraine and assisted the Crimean authorities in preventing public demonstrations against moves towards a referendum and incorporation into Russia. Additionally the Black Sea Fleet falls within the District's control. 17.3.2014